SOMMERVILLE, J.
On motion to file mandate of the Supreme Court of the United States, and to tax costs of court. Mover presents the mandate of the Supreme Court of the United States herein to he filed. It will be so ordered, and the same will be ordered executed.
Mover also asks that a bill of $76 for costs of the clerk of this court for preparing a copy of the record for the Supreme Court of the United States be taxed as costs in the case, and that execution issue therefor. The Supreme Court of the United States has condemned Shaw to pay the costs of court.
The trial and disposition of the latter part of the motion to fix or tax the costs would involve the taking of testimony as to the amount and the validity of the costs charged for copying the record. That cannot be done, as the court is without original jurisdiction, except in specified cases.
Mover refers to section 2, Act 229 of 1910, p. 388, as authority for the court to act in the premises. That section is as follows:
“That all appellate courts of this state shall have the power to tax the costs of the lower or appellate court, or any part thereof, against any party to the suit, as in its judgment may be deemed equitable.”
But the Legislature, in that act, did not attempt to confer original jurisdiction on this court in any way. The act is entitled:
“An act in the relation to the taking of appeals in civil suits and the taxation of costs thereon.”
The first section of the act refers to the preparation of transcripts; and the second section above quoted provides that appellate courts shall have the power to tax all or a portion of the costs of court to either party, in the exercise of its discretion. But the section does not authorize appellate courts to fix or tax the amount of costs in any event.
It is therefore ordered, adjudged, and decreed that the mandate of the Supreme Court of the United States herein be filed and executed, and that that portion of the motion to tax or fix the cost for making a copy of the record herein be denied and dismissed.